— In an action for specific performance of a contract for the sale of real property, the defendant appeals from a judgment of the Supreme Court, Orange County (Marx, J.), dated February 29, 2012, which, upon a decision of the same court (McGuirk, J.), dated November 28, 2011, made after a nonjury trial, is in favor of the plaintiff and against it, directing specific performance of the contract.
Ordered that the judgment is affirmed, with costs.
“In reviewing a determination made after a nonjury trial, this Court’s power is as broad as that of the trial court, and it may render the judgment it finds warranted by the facts, taking into account that in a close case the trial court had the advantage of seeing and hearing the witnesses” (BRK Props., Inc. v Wagner Ziv Plumbing & Heating Corp., 89 AD3d 883, 884 [2011]; see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]). Here, the Supreme Court’s determination that the plaintiff was entitled to specific performance of the subject contract was warranted by the facts (see ADC Orange, Inc. v Coyote Acres, Inc., 7 NY3d 484 [2006]; Cipriano v Glen Cove Lodge #1458, B.P.O.E., 1 NY3d 53 [2003]; Huntington Min. Holdings v Cottontail Plaza, 60 NY2d 997 [1983]; Kooleraire Serv. & Installation Corp. v Board of Educ. of City of N.Y., 28 NY2d 101, 106 [1971]). Thus, we decline to disturb the Supreme Court’s determination. Dillon, J.R, Angiolillo, Dickerson and Cohen, JJ., concur.